UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2009 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-2191 BROWN SHOE COMPANY, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 43-0197190 (IRS Employer Identification Number) 8300 Maryland Avenue St. Louis, Missouri (Address of principal executive offices) 63105 (Zip Code) (314) 854-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesR No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ No R As of November 28, 2009, 42,871,596 common shares were outstanding. 1 PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ($ thousands) October 31, 2009 November 1, 2008 January 31, 2009 Assets Current assets Cash and cash equivalents $ 34,102 $ 35,977 $ 86,900 Receivables 84,884 99,615 84,252 Inventories 450,156 469,338 466,002 Prepaid expenses and other current assets 25,116 24,113 44,289 Total current assets 594,258 629,043 681,443 Other assets 117,304 105,184 103,137 Investment in nonconsolidated affiliate – 6,472 – Goodwill and intangible assets, net 78,919 211,008 84,000 Property and equipment 420,227 407,252 416,635 Allowance for depreciation (270,973 ) (251,471 ) (259,184 ) Net property and equipment 149,254 155,781 157,451 Total assets $ 939,735 $ 1,107,488 $ 1,026,031 Liabilities and Equity Current liabilities Borrowings under revolving credit agreement $ 50,000 $ 24,000 $ 112,500 Trade accounts payable 136,977 168,273 152,339 Accrued expenses 128,336 116,472 137,307 Total current liabilities 315,313 308,745 402,146 Other liabilities Long-term debt 150,000 150,000 150,000 Deferred rent 40,186 44,676 41,714 Other liabilities 30,639 42,285 29,957 Total other liabilities 220,825 236,961 221,671 Equity Common stock 428 423 423 Additional paid-in capital 150,813 145,436 147,702 Accumulated other comprehensive (loss) income (4,224 ) 6,463 (5,781 ) Retained earnings 247,202 407,792 251,760 Total Brown Shoe Company, Inc. shareholders’ equity 394,219 560,114 394,104 Noncontrolling interests 9,378 1,668 8,110 Total equity 403,597 561,782 402,214 Total liabilities and equity $ 939,735 $ 1,107,488 $ 1,026,031 See notes to condensed consolidated financial statements. 2 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended ($ thousands, except per share amounts) October 31, 2009 November 1, 2008 October 31, 2009 November 1, 2008 Net sales $ 625,635 $ 631,657 $ 1,675,996 $ 1,755,367 Cost of goods sold 366,692 383,166 1,005,249 1,066,917 Gross profit 258,943 248,491 670,747 688,450 Selling and administrative expenses 222,384 219,065 641,721 638,203 Restructuring and other special charges, net 2,222 16,503 6,834 18,250 Equity in net (earnings) loss of nonconsolidated affiliate – (198 ) – 169 Operating earnings 34,337 13,121 22,192 31,828 Interest expense (5,029 ) (4,137 ) (15,192 ) (12,398 ) Interest income 52 508 340 1,550 Earnings before income taxes 29,360 9,492 7,340 20,980 Income tax (provision) benefit (12,356 ) 852 (1,623 ) (1,759 ) Net earnings $ 17,004 $ 10,344 $ 5,717 $ 19,221 Less: Net earnings (loss) attributable tononcontrolling interests 704 (54 ) 1,265 (589 ) Net earnings attributable to Brown ShoeCompany, Inc. $ 16,300 $ 10,398 $ 4,452 $ 19,810 Basic earnings per common shareattributable to Brown Shoe Company, Inc.shareholders $ 0.38 $ 0.25 $ 0.10 $ 0.47 Diluted earnings per common share attributable to Brown Shoe Company, Inc.shareholders $ 0.38 $ 0.25 $ 0.10 $ 0.47 Dividends per common share $ 0.07 $ 0.07 $ 0.21 $ 0.21 See notes to condensed consolidated financial statements. 3 BROWN SHOE COMPANY, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirty-nine Weeks Ended ($ thousands) October 31, 2009 November 1, 2008 Operating Activities Net earnings $ 5,717 $ 19,221 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation 27,454 30,228 Amortization of capitalized software 6,084 5,929 Amortization of intangibles 5,081 5,133 Amortization of debt issuance costs 1,646 1,110 Share-based compensation expense 3,168 967 Loss on disposal of facilities and equipment 756 933 Impairment charges for facilities and equipment 2,928 1,337 Deferred rent (1,528 ) 3,261 Provision for doubtful accounts 529 496 Foreign currency transaction (gains) losses (119 ) 115 Undistributed loss of nonconsolidated affiliate – 169 Changes in operating assets and liabilities: Receivables (1,102 ) 16,658 Inventories 17,646 (36,748 ) Prepaid expenses and other current assets 19,446 2,023 Trade accounts payable (15,709 ) (4,208 ) Accrued expenses (9,270 ) (526 ) Other, net (4,461 ) (4,585 ) Net cash provided by operating activities 58,266 41,513 Investing Activities Purchases of property and equipment (22,201 ) (47,568 ) Capitalized software (17,924 ) (13,593 ) Net cash used for investing activities (40,125 ) (61,161 ) Financing Activities Borrowings under revolving credit agreement 644,400 369,000 Repayments under revolving credit agreement (706,900 ) (360,000 ) Proceeds from stock options exercised – 313 Tax impact of share-based plans (31 ) 118 Dividends paid (9,007 ) (8,891 ) Net cash (used for) provided by financing activities (71,538 ) 540 Effect of exchange rate changes on cash 599 (4,716 ) Decrease in cash and cash equivalents (52,798 ) (23,824 ) Cash and cash equivalents at beginning of period 86,900 59,801 Cash and cash equivalents at end of period $ 34,102 $ 35,977 See notes to condensed consolidated financial statements. 4 BROWN SHOE COMPANY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 Basis of Presentation The accompanying condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the United States Securities and Exchange Commission (“SEC”) and reflect all adjustments and accruals of a normal recurring nature, which management believes are necessary to present fairly the financial position, results of operations and cash flows of Brown Shoe Company, Inc. (the “Company”). These statements, however, do not include all information and footnotes necessary for a complete presentation of the Company's consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned and majority-owned subsidiaries as well as a variable interest entity for which the Company is the primary beneficiary, after the elimination of intercompany accounts and transactions. The Company’s business is seasonal in nature due to consumer spending patterns, with higher back-to-school, Easter and Christmas holiday season sales. Traditionally, the third fiscal quarter accounts for a substantial portion of earnings for the year. Interim results may not necessarily be indicative of results which may be expected for any other interim period or for the year as a whole. Certain prior period amounts in the condensed consolidated financial statements have been reclassified to conform to the current period presentation. These reclassifications did not affect net earnings attributable to Brown Shoe Company, Inc. The Company evaluated the effects of all subsequent events from the end of the third quarter of 2009 through December 10, 2009, the date the Company filed its condensed consolidated financial statements with the SEC. For further information, refer to the consolidated financial statements and footnotes included in the Company's Annual Report on Form 10-K for the year ended January 31, 2009. Note 2 Impact of New and Prospective Accounting Pronouncements New Accounting Pronouncements In September2006, the Financial Accounting Standards Board (“FASB”) issued guidance that defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”) and expands disclosures about fair value measurements. This guidance was effective for financial statements issued for fiscal years beginning after November 15, 2007.
